                   Case 19-12378-KBO           Doc 328       Filed 11/18/19         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
    In re:                                                      )    Chapter 11
                                                                )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                      )    Case No. 19-12378 (KBO)
                                                                )
                                    Debtors.                    )    (Jointly Administered)
                                                                )    Re: D.I. 154

     CERTIFICATION OF COUNSEL REGARDING DEBTORS’ MOTION FOR ENTRY
      OF AN ORDER (I) APPROVING THE DEBTORS TO PERFORM OBLIGATIONS
          RELATED TO THE STALKING HORSE BID, (II) APPROVING BIDDING
            PROCEDURES WITH RESPECT TO SUBSTANTIALLY ALL ASSETS,
    (III) APPROVING CONTRACT ASSUMPTION AND ASSIGNMENT PROCEDURES,
     (IV) SCHEDULING BID DEADLINES, AN AUCTION, AND THE HEARINGS AND
           OBJECTION DEADLINES RELATED THERETO, AND (V) APPROVING
                  THE FORM AND MANNER OF NOTICE THEREOF

             I, Daniel N. Brogan, proposed counsel for the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), hereby certify and state as follows:

             1.     On October 23, 2019, the Debtors filed the Debtors’ Motion for Entry of an Order

(I) Approving the Debtors to Perform Obligations Related to the Stalking Horse Bid, (II)

Approving Bidding Procedures with Respect to Substantially All Assets, (III) Approving Contract

Assumption and Assignment Procedures, (IV) Scheduling Bid Deadlines, an Auction, and the

Hearings and Objection Deadlines Related Thereto, and (V) Approving the From and Manner of

Notice Thereof [Docket No. 154] (the “Motion”), which attached a proposed form of order (the

“Original Proposed Order”).




1
 The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run, Auburn
Hills, Michigan 48326.
{BAY:03454387v2}
                   Case 19-12378-KBO           Doc 328        Filed 11/18/19        Page 2 of 3



        2.         Effective November 8, 2019, the above-captioned cases were transferred from the

United States Bankruptcy Court for the Middle District of Tennessee (the “Tennessee Court”) to

the United States Bankruptcy Court for the District of Delaware (the “Court”).

        3.         On November 8, 2019, the Debtors filed the Notice of Debtors’ Motion for

Approval of Bidding Procedures [Docket No. 273] (the “Notice”) and, attached thereto, a revised

proposed form of order (the “First Revised Proposed Order”).

        4.         Pursuant to the Notice, any objections to the entry of a final order granting the relief

sought by the Motion were to be filed and served by November 14, 2019 at 4:00 p.m. (ET) (the

“Objection Deadline”).2

        5.         Prior to the Objection Deadline, the Debtors received informal comments from the

U.S. Trustee, the Committee, and certain other parties. No other answer, objection, or response to

the Motion has been otherwise received by the undersigned proposed counsel to the Debtors.

        6.         A hearing regarding, inter alia, the Motion was held before the Court on November

18, 2019 at 11:00 a.m. (ET) (the “Hearing”). Prior to the Hearing, the Debtors resolved all informal

comments received with respect to the Motion, including those received from the U.S. Trustee and

the Committee. A revised form of final order reflecting such resolution is attached hereto as

Exhibit A (the “Revised Final Order”).

        7.         All parties that filed a response or provided comments to the Motion, the Original

Proposed Order, or the First Revised Proposed Order have been provided a copy of the Revised

Final Order and have indicated no objection to its entry. A blackline comparing the Revised Final

Order against the First Revised Proposed Order is attached hereto as Exhibit B.




2
 The Objection Deadline was extended until November 15, 2019 at 12:00 a.m. (ET) with respect to the Official
Committee of Unsecured Creditors (the “Committee”) and the Office of the United States Trustee (the “U.S. Trustee”).
{BAY:03454387v2}                                         2
                   Case 19-12378-KBO   Doc 328    Filed 11/18/19   Page 3 of 3



        WHEREFORE, the Debtors respectfully request that the Court enter the Revised Final

Order at its earliest convenience.

 Dated: November 18, 2019               BAYARD, P.A.
        Wilmington, Delaware
                                        /s/ Daniel N. Brogan
                                        Justin R. Alberto (No. 5126)
                                        Erin R. Fay (No. 5268)
                                        Daniel N. Brogan (No. 5723)
                                        600 N. King Street, Suite 400
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 655-5000
                                        Facsimile: (302) 658-6395
                                        E-mail:     jalberto@bayard.com
                                                    efay@bayardlaw.com
                                                    dbrogan@bayardlaw.com
                                        - and -
                                        James H.M. Sprayregen, P.C.
                                        Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                        Gregory F. Pesce (admitted pro hac vice)
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        300 North LaSalle Street
                                        Chicago, Illinois 60654
                                        Telephone:     (312) 862-2000
                                        Facsimile:     (312) 862-2200
                                        Email:         jsprayregen@kirkland.com
                                                       rbennett@kirkland.com
                                                       gregory.pesce@kirkland.com
                                        - and -
                                        Christopher Marcus, P.C. (admitted pro hac vice)
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone:    (212) 446-4800
                                        Facsimile:    (212) 446-4900
                                        Email:        cmarcus@kirkland.com

                                        Proposed Co-Counsel to the Debtors and Debtors in
                                        Possession




{BAY:03454387v2}                              3
